Citation Nr: 1114643	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-40 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) based on personal assault.

2.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1965 to November 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claims for service connection for PTSD and COPD.  

In September 2009, the Veteran testified at a hearing at the RO in Atlanta, Georgia, before a Decision Review Officer (DRO).  A copy of the transcript has been associated with the record. 

In his October 2009 VA Form 9 (substantive appeal), the Veteran requested a hearing before a Veterans Law Judge in Washington, DC at the Central Office.  A hearing was scheduled for him in February 2011, and the Veteran was notified via an October 2010 letter.  However, he failed to report at his scheduled time and thus far has not offered any explanation for his absence.  Accordingly, the Board will adjudicate the Veteran's appeal as if the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2010).

The Board considers the Veteran's claim for service connection for PTSD as encompassing all psychiatric disorders evident in the record, pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In addition, regarding the Veteran's claim for a respiratory disorder, the Board notes that the Veteran originally claimed service connection for COPD.  See the Veteran's April 2008 claim.  However, the Veteran's service treatment records (STRs) and private medical treatment records reveal that the Veteran has been diagnosed with and treated for a cough along with sinusitis and bronchitis.  In Brokowski v. Shinseki, 23 Vet. App. 79 (2009) the Court extended the holding of Clemons to include disabilities outside of psychiatric disorders.  At this time, in order to comply with the above caselaw and allow the broadest possible interpretation of his claims in light of the evidence of record, the Board has revised the Veteran's original claim in the title page.  In doing so, the Board is defining the Veteran's original claim to include all manifestations of his respiratory disorders as evident in the record.

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the Veteran's service connection claims, the Board finds that additional development is required.

The Veteran claims that he currently experiences PTSD due to events that occurred during his military service.  See the Veteran's April 2008 claim.  The Veteran has alleged that, during basic training, he was subject to abuse, harassment, and hazing by a corporal whose name he does not recall who was assisting the Veteran's drill instructors; in essence alleging that he experienced personal assaults during his military service.  See the Veteran's April and July 2008 stressor statements, October 2009 VA Form 9, and the DRO hearing transcript pges. 1-2, 5-6.  The Veteran has indicated that the corporal abused him by forcing him to take a cold shower for one-half to one-and-a-half hours, striking him in the back of the head with a steel pot and helmet liner, and kicking him in the calf or leg.  Id.; see also the July 2008 stressor statement and the DRO hearing transcript pg. 2.  The Veteran further indicated that the corporal would return from town drunk and assault him, including throwing him out of his cot.  See the Veteran's July 2008 stressor statement, and the DRO hearing transcript pg. 2.  The Veteran has indicated that he threatened to report the corporal to the commanding officer, but the corporal threatened him with a court martial and punishment in the stockade if he persisted with his report, and the Veteran was afraid to fight back at the time.  Id.  The Veteran has also indicated that he tried to attack the corporal but "the tables got turned."  Id.  

The Veteran has indicated that he had managed to put this history behind him after service, but, in the last four to five years, he has begun to experience bad dreams wherein he attempts to kill the corporal, and that he has attacked his wife in his sleep due to these dreams.  See the Veteran's April and July 2008 stressor statements, and the DRO hearing transcript pg. 2; see also the private treatment record dated in May 2007 from B. W. Ramsey, MD.  

The establishment of service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  The Court has set a relatively low bar for interpreting a claim for PTSD as one involving a personal assault stressor for which the provisions of 38 C.F.R. § 3.304(f)(3) are applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 200 (2006) (Veteran alleged that his sergeant kicked him down a set of stairs).  Moreover, VA itself has defined personal assault very broadly to include an event of human design that threatens or inflicts harm.  Examples of personal assault include rape, physical assault, domestic battery, robbery, mugging, stalking, and harassment.  See the VA Adjudication Procedure Manual M21-1 MR, PART IV, Subpart ii, CH. 1, Section D, ¶ 17(a) (last change posted February 3, 2011).  As such, the Board concludes that the Veteran's statements reflect an assertion of PTSD due to personal assault.

VA has acknowledged that claims for personal assault are of a unique nature, and require extra duties of notification from VA.  In cases involving claims for service connection for PTSD due to assault:  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  

See 38 C.F.R. § 3.304(f)(5) (2010).  In fact, in Bradford v. Nicholson, 20 Vet. App. 200 (2006), the Court held that 38 C.F.R. § 3.304(f) "unequivocally" provides that VA cannot deny a PTSD claim without first providing the requisite notice discussed above.  See also Patton v. West, 12 Vet. App. 272, 281-82 (1999) (noting that the AOJ must send the claimant a "special PTSD personal-assault letter" and questionnaire to assist VA in identifying alternative sources of evidence to establish an in-service stressor) (emphasis added).  

Thus, when a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5); see also Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of such evidence include, but are not limited to, records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  

Evidence of behavior changes following the claimed assault is also a type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  Further, corroboration of every detail of a claimed stressor, including the Veteran's personal participation, is not required; rather, a Veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).

Regarding the PTSD based on personal assault notice provided in this case, the AOJ provided the Veteran with PTSD relevant notice in the April and August 2008 VCAA notice letters; including indicating that other sources of information might be appropriate in the August 2008 letter.  However, when a claim for PTSD based on personal assault is identified, VA has specific development requirements including a VCAA notice letter notifying the Veteran that alternative sources may be used as well as a personal trauma specific form.  In this instance, the AOJ has not followed the notice requirements for a claim for PTSD based on personal assault as outlined in 38 C.F.R. § 3.304(f)(5), or in the VA Adjudication Procedure Manual M21-1 MR, PART IV, Subpart ii, CH. 1, Section D, ¶ 17(d).  Specifically, the Veteran was not provided with the VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Trauma, as indicated by the VA adjudication procedure manual.  Therefore, the Veteran must be provided with notice that is compliant with these requirements, including providing him with the relevant form for providing information for a claim for PTSD as due to personal assault.  

Second, the Board concludes that the Veteran should be provided with VA medical examinations and opinions regarding both his PTSD and respiratory disorder claims.  

The Veteran has provided some competent evidence that he currently experiences symptoms of PTSD.  In this regard, he has alleged that he experienced symptoms related to an acquired psychiatric disorder for the first several years after his military service, but that these eventually faded.  See the Veteran's July 2008 stressor statement, and the DRO hearing transcript pges 3-4.  However, he has indicated that the symptoms have returned and he now requires treatment and assistance for PTSD related symptoms such as sleep disturbance (including nightmares and attacking his spouse in his sleep), as well as violent thoughts and obsessions due to his military experiences.  Id.; see also the Veteran's April 2008 stressor statement, and the DRO hearing transcript pges. 3-5, and the private treatment record dated in May 2007 from Dr. Ramsey.  The Veteran has also indicated that he began to smoke and drink due to his military service, including due to the assaults that he experienced.  See the Veteran's July 2008 stressor statement, October 2009 VA Form 9, and the DRO hearing transcript pg. 8.

The Veteran has also submitted a private treatment records indicating that he has been diagnosed with PTSD, including a record dated in May 2007 from B. W. Ramsey, MD., indicating that the Veteran was experiencing sleep disturbance including attacking his wife in his sleep.  Then, in November 2007, Dr. Ramsey indicated that the Veteran seemed to be experiencing chronic PTSD.  In March 2008, Dr. Ramsey noted that the Veteran had been anxious and unfocused and had been experiencing sleep disturbance for several months.  The Veteran has also submitted a separate hand-written private treatment record from Dr. Ramsey dated in November 2007, which indicates that the Veteran was experiencing PTSD and needed to see a psychiatrist.  

The Veteran is competent to describe the symptoms indicated above (see Layno, at 469; see also 38 C.F.R. § 3.159(a)(2)).  Further, he is competent to report symptoms when those symptoms are later endorsed by a medical professional, and Dr. Ramsey has provided a competent diagnosis of PTSD, thereby endorsing the Veteran's symptoms.  Jandreau, 492 F.3d at 1377.  Therefore, the Board concludes that the record contains competent and credible evidence that the Veteran currently experiences PTSD.  

In cases of personal assault for PTSD, medical opinions of the occurrence of in-service sexual assaults and harassments are exceptions to the general rule that an opinion by a medical professional based on a post-service examination cannot be used to establish the occurrence of a stressor.  38 C.F.R. § 3.304(f)(5); see also VA Adjudication Procedure Manual M21-1 MR, Part III, Subpart iv, CH. 4, Section H, ¶¶ 30(b), (c), (e).  The standard for requiring a VA medical examination is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Therefore, with competent evidence of an in-service personal assault and evidence of current PTSD, the Board concludes that the Veteran should be provided with a VA psychiatric examination and opinion, by an appropriate specialist, to address the nature and etiology of his current PTSD.

In addition, the Veteran has alleged that he currently experiences a respiratory disorder that is due to his military service.  See the Veteran's April 2008 claim.  Specifically, he has indicated that he was treated for his current disorder during his military service.  To some extent, the Veteran's claims are supported by the medical evidence of record.  In May and August 1966, the Veteran was treated for a cold along with chest pain, coughing, and vomiting.  Then, in January 1967, he was treated for nasal issues, and in March 1967, he was diagnosed with sinusitis.  Finally, in September 1967, at the time of his separation examination, the Veteran provided a statement of his medical history wherein it was noted that he had a history of mild sinusitis that "responds to meds."  The AOJ has also obtained private treatment records from Dr. Ramsey, which indicate a diagnosis of acute sinusitis and bronchitis in October 2006, and treatment for a cough in February and March 2009

The Veteran has also alleged that his respiratory disorder is due to smoking due to stresses incurred during his military service.  See the Veteran's April 2008 claim, July 2008 stressor statement, and the DRO hearing transcript pg. 8.  The Board notes that, for claims received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products during service.  38 C.F.R. § 3.300(a).  The provisions of § 3.300(a), however, do not prohibit service connection if the disability resulted from a disease that can be service-connected on some basis other than the Veteran's use of tobacco products during service, or if the disability became manifest during service.  38 C.F.R. § 3.300(b)(1).

In addition, entitlement to service connection may be considered for a chronic disorder found during military service.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Sinusitis may be either acute or chronic.  See Dorland's Illustrated Medical Dictionary 1746 (31st ed. 2007).  The Veteran's STRs do not clearly indicate if the Veteran's treatment at the time of his military service was for an acute or chronic condition.  

The Veteran's representative has argued that the Veteran should be provided with a VA medical examination regarding his claim for service connection for a respiratory disorder.  See the Informal Brief of Appellant in Appealed Case of February 2010.  As noted above, the standard for requiring a VA medical examination is quite low.  See McLendon v. Nicholson, 20 Vet. App. at 81.  In this instance, there is evidence of relevant treatment during service, and some evidence that a current respiratory disorder may be related to an in-service disorder.  Therefore, the Veteran should also be provided with a VA medical examination and opinion regarding the nature and etiology of his current respiratory disorder.  

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran corrective VCAA notice relevant to a claim for PTSD for personal assault as required under 38 C.F.R. § 3.304(f), to notify the Veteran and his representative as to any information not previously provided that is necessary to substantiate his claim for service connection for PTSD to include as due to personal assault during service.  

	This notification letter should specifically include providing the Veteran with a VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Trauma, or the most current appropriate form for a claim for PTSD related to personal trauma.  

2.	After all relevant records and/or responses have been associated with the claims file, schedule the Veteran for a VA psychiatric examination, by an appropriate specialist, to determine the current nature and etiology of his current PTSD.  The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for service connection for PTSD.  

	All indicated tests and studies should be performed as deemed necessary by the examiner.  The claims folder should be made available to the examiner for review for the examination and the examination report should indicate whether such review was accomplished.  

A)	Provide a comprehensive history and diagnosis of any current acquired psychiatric disorders found.  

	The history provided should specifically address:  the Veteran's alleged history of personal assault in service, the relevant history of symptoms indicated by the Veteran as related to his PTSD, as well as any other relevant evidence obtained subsequent to this remand.  

	After providing a complete history and diagnosis of any acquired psychiatric disorder found, the examiner should address the following questions:

A)	Is it at least as likely as not that any currently identified acquired psychiatric disorder is caused by his military service, including as due to any alleged in-service personal assaults?

B)	The examiner should also comment on the likelihood that any current acquired psychiatric disorder found is due to intercurrent causes, wholly unrelated to his military service or his alleged in-service personal assault.

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

	The examiner should discuss the rationale of the opinion provided, whether favorable or unfavorable, based on the evidence of record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible.  

3.	Then, arrange for the Veteran to undergo a VA respiratory examination, by an appropriate specialist, to determine the nature and etiology of any current respiratory disorders he may be experiencing.  Again, the Veteran is hereby advised that failure to report for a scheduled VA examination, without good cause, may have adverse consequences for his claims.  

	The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent history.  The examiner must make clear in the report that such a review was accomplished.  The examination must include any testing necessary and the specific results of any testing should be set forth in the examination report.  Based on examination and comprehensive review of the claims file, the examiner should address the following issues:

A)	Provide a comprehensive history and diagnosis of any current respiratory disorders found.  

	The history provided should specifically address:  the Veteran's service treatment records which show relevant treatment in May and August 1966, and January and March 1967, and the private treatment records from Dr. Ramsey, as well as any other relevant evidence obtained subsequent to this remand.  

	After providing a complete history and diagnosis of any respiratory disorder found, the examiner should address the following questions:

A)	Did the Veteran's in-service treatment for respiratory disorders, including sinusitis, show treatment for a chronic disorder that manifested during his military service?

B)	If the answer to question (A) is yes, does the Veteran's current treatment for respiratory disorders indicate a manifestation of the same chronic disorder which was treated during his military service, in particular the examiner should address any relevant history provided by the Veteran and the October 2006 private treatment record from Dr. Ramsey?

C)	Regardless of the answers to the prior questions, is it at least as likely as not that the Veteran's current respiratory disorder is related to his military service, separate from his history of use of tobacco products?

D)	Regardless of the answers to the prior questions, is the Veteran's current respiratory disorder due to intercurrent causes unrelated to his military service?

E)	Is it at least as likely as not that the Veteran's current respiratory disorder is related to his admitted history of use of tobacco products during military service?

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

	The examiner should discuss the rationale of the opinion provided, whether favorable or unfavorable, based on the evidence of record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible.  

4.	Following completion of the above development, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claims.

5.	Then, readjudicate the Veteran's claims for service-connection for PTSD and a respiratory disorder.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


